Citation Nr: 1217151	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  05-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hepatitis A. 


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from August 1957 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2008, this matter was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

A review of the record reveals additional VA treatment records were associated with the record subsequent to the issuance of the February 2009 supplemental statement of the case (SSOC).  The Board finds, however, that these records are either cumulative of the existing record or are not pertinent to the issue on appeal. Therefore, an additional remand for agency of original jurisdiction consideration is not required.  38 C.F.R. § 20.1304 (2011). 

Parenthetically, the Board notes that the RO granted the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in a March 2011 rating decision.  Thus, that matter is no longer on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hepatitis A is manifested by complaints abdominal pain, upset stomach, and occasional jaundice but has not been shown to be productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hepatitis A have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran filed his claim of entitlement to service connection for hepatitis in December 2003.  He was notified of the provisions of the VCAA by the RO in correspondence dated in January 2004.  This pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

In a July 2004 rating decision, the RO granted entitlement to service connection for hepatitis A and assigned a 10 percent evaluation, effective December 19, 2003.  The Veteran appealed the assignment of the initial evaluation for that benefit.

As noted above, the Veteran's claim for an initial rating for his liver disability arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Dingess requirements, in June 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a February 2009 SSOC. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, records from the Social Security Administration (SSA), VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and records from SSA.  Neither the Veteran nor his attorney has identified any outstanding pertinent evidence related to his increased rating claim.

The Veteran was also provided with VA examinations in March 2004 and November 2008 for his service-connected liver disability.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected hepatitis A under the applicable rating criteria.  The Board recognizes that the Veteran's last VA examination is over three years old.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's liver disability since the November 2008 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected hepatitis A has been evaluated as chronic liver disease without cirrhosis and assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7345 (2011). 

Under Diagnostic Code 7345, a 10 percent rating is warranted for liver disease manifested by intermittent fatigue, malaise, and anorexia, or if there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for liver disease manifested by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms as described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted with symptoms of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is provided where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Note (1) under this Diagnostic Code provides that sequelae, such as cirrhosis or malignancy of the liver are to be evaluated under an appropriate diagnostic code; however, the same signs and symptoms that provide a basis for evaluation under Diagnostic Code 7345 cannot be used.  Note (2) defines an 'incapacitating episode' as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, Diagnostic Code 7345 (2011).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011). 

Factual Background

The Veteran seeks an increased evaluation for his service-connected hepatitis A.  He filed a claim for entitlement to service connection for hepatitis in December 2003.

VA inpatient treatment records dated from October to November 1972 showed that Veteran was treated for irritable bowel syndrome.  He was noted to show a somewhat enlarged liver on liver scan that read as being consistent with metastatic disease.  A November 1972 liver biopsy was performed to rule out metastatic cancer after the Veteran reported with weight loss.  The report showed a diagnosis of liver tissue with no tumor. 

Private hepatic function panel test reports dated in February 2001, April 2001, and December 2001 revealed normal findings. 

In a March 2004 VA infectious diseases examination report, the Veteran indicated that he had been diagnosed with infectious hepatitis during service in 1960.  He detailed that he takes no medication for that condition but follows up with his VA physician.  His subjective complaints were noted to include difficulty in breathing on exertion and occasional yellow conjunctiva.  The examiner reported that there were no current exacerbations and that clinical manifestations only included occasional yellow jaundice.  On physical examination, the Veteran was listed as well nourished and well developed with a weight of 181 pounds.  The examiner commented that his weight and nutrition were good and that he exhibited no organomegaly.  Additional testing revealed normal liver enzymes and nonreactive hepatitis A, B, and C.  The examiner listed a diagnosis of history of hepatitis, noting that hepatitis A IgG was positive, which showed he had hepatitis A in the past.    

In statements of record (to include his September 2004 notice of disagreement, November 2005 substantive appeal, and a January 2006 statement), the Veteran asserted that he takes medication for high cholesterol but that he was unable to take Lipitor, as it was bad for his liver and caused him to turn yellow periodically and feel sick to his stomach.  He asserted that he is forced to take another more expensive cholesterol medication that is absorbed through the stomach at his own cost due to a liver condition that started during service. 

VA treatment notes dated in 2005 showed continued findings of history of hepatitis A and liver intolerance to HMG_Co A inhibitors.

In a November 2008 VA liver examination report, the Veteran complained of abdominal pains, upset stomach, and yellow discoloration of the eyes.  He reported that his only medications are aspirin and a drug for controlling high cholesterol.  The examiner indicated that there were no incapacitating episodes during the last year and no history of chronic liver disease risk factors but a history of Type A viral hepatitis.  On physical examination, the Veteran was described as well built with no conjunctival icterus or hepatomegaly.  His weight was listed as 181.6 pounds (with a weight loss of less than 10 percent compared to baseline).  There was no evidence of malnutrition or other signs of liver disease and the abdominal examination was listed as normal.  Clinical testing revealed reactive hepatitis A antibody and normal liver enzymes.  The examiner diagnosed past infection of hepatitis A with mild effects on his usual daily activities.

Analysis

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's hepatitis A symptomatology continues to meet or more nearly approximate the severity of chronic liver disease contemplated for the initial 10 percent rating assigned under the criteria in 38 C.F.R. § 4.114, Diagnostic Code 7345 during the appeal period.  38 C.F.R. § 4.7.

While the Veteran has complained of occasional abdominal pains, jaundice, and upset stomach, his service-connected hepatitis A has not been shown to necessitate any dietary restriction or continuous medication.  Evidence of record showed that the Veteran had no hepatomegaly, malnutrition, or elevated laboratory liver findings.  The Board is cognizant that the Veteran was forced to change cholesterol medications, as Lipitor was affecting his liver.  However, the Board must highlight that the referenced medication is required for treatment of a nonservice-connected disorder not his service-connected liver disease.  Evidence of record also does not show that he had any incapacitating episodes during the appeal period.  Consequently, there is no basis for assignment of an initial evaluation in excess of 10 percent disabling for hepatitis A during the appeal period.

The Veteran also submitted multiple written statements discussing the severity of his service-connected hepatitis A.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased liver symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased liver symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased liver symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for hepatitis A must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must also be evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran filed a TDIU claim in December 2003.  It was denied by the RO in a July 2004 rating decision, which was not appealed and the claim has not been raised subsequently.  Here, the holding of Rice is not applicable, as the TDIU claim has already been previously considered and the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected hepatitis A and PTSD disabilities, nor has the Veteran or his attorney so alleged.  In fact, during November 2008 and September 2010 VA examinations, the Veteran specifically indicated that he retired from fulltime employment in 1994/1995 due to a back disability.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for hepatitis A is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


